Judgment (denominated an order) of the Supreme Court, New York County (Burton Sherman, J.), entered on or about April 12, 1989, which dismissed the petition on the ground that it failed to state a cause of action, unanimously affirmed, with costs.
Petitioner’s remedy, if any, is the commencement of an appropriate action in the courts of the State of New Jersey where the original probate proceedings relating to his mother’s and father’s estates were held. The courts of this State do not constitute a proper forum in which to obtain the relief petitioner seeks. Concur—Ross, J. P., Milonas, Rosenberger, Kassal and Rubin, JJ.